In a proceeding pursuant to CPL 540.30, arising out of a criminal action, to rescind a prior order of forfeiture of bail, the appeal is (1) from an order of the Supreme Court, Queens County, dated September 10, 1974, which denied the application and (2) as limited by appellant’s brief, from so much of a further order of the same court, dated November 8, 1974, as, upon granting reargument, adhered to the original determination. Appeal from the order of September 10, 1974 dismissed as academic, without costs. That order was superseded by the order granting reargument. Order dated November 8, 1974 modified, on the facts and as a matter of discretion in the interest of justice, to the extent of granting remission of $3,250 of the bail forfeited. As so modified, order affirmed insofar as appealed from, without costs. Rabin, Acting P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.